DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments are sufficient to overcome the written description rejection for claims 22-24. This rejection has been withdrawn. 
Applicant has amended the independent claims to recite the method step of removing material includes “forming annular, circumferentially continuous struts having circular outer surfaces having an outer diameter equal to the first, outer dimension of the tube wall.”  For claims 1 and 10, Examiner has added reference to Globerman (Pub. No.: US 2002/0177892). 
Applicant argues that each of Dolan, Globerman, and Chang has struts with non-circular outer surfaces such as the diamond or the V-shaped interfaces, and thus there is no teaching or suggestion that the prior art includes annular, circumferentially continuous struts with circular outer surfaces having an outer diameter equal to an outer dimension of the tubular body wall.  Examiner disagrees. Globerman includes struts 33 with annular, circumferentially continuous struts with circular outer surfaces having an outer diameter equal to an outer dimension of the tubular body wall (e.g., fig. 15, 17; figure 15 is copied below).  Examiner notes that figures 14 and 16 are the collapsed configuration of figures 15 and 17 (see para. 61).  

    PNG
    media_image1.png
    465
    408
    media_image1.png
    Greyscale

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, “with first” should be ---with a first---.  
Claim 16 is objected to because of the following informalities: In line 3, “body, annular” should state ---body, providing annular--- or some equivalent. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Second, the words “having an outer diameter equal to the first, outer dimension of the tube wall” is indefinite because it is unclear whether this limitation is applied to the “circular outer surfaces” or the “struts”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 10, 12-13, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (Pub. No.: US 2004/0168298) in view of Chang (Pub. No.: US 2007/0073379) and Globerman (Pub. No.: US 2002/0177892). 
Dolan et al. (hereinafter, Dolan) teaches a method of fabricating an intravascular stent (abstract) comprising: providing a thin wall tube 36 having a wall with a first outer 
Dolan does not specify that the expanded state at which the stent is cut is the fully expanded configuration of the stent, rather, Dolan states that the stent is cut at an expanded state of unspecified expansion.  Chang teaches cutting a stent in the fully expanded configuration (para. 52, fig. 2A) which allows cutting finer details into the stent and reduces production costs (para. 52).  Therefore it would have been obvious to have cut the Dolan stent at the fully expanded configuration as taught by Chang as an obvious expedient in order to provide finer cutting details for the stent framework and to reduce production costs.  This modification would have occurred using known methods and would have yielded predictable results. 
Dolan does not specify the method step of removing material from the wall to form geometric patterns leaves an interconnected lattice including forming annular, circumferentially continuous struts having circular outer surfaces having an outer diameter equal to the first, outer dimension of the tube wall.  Rather, Dolan’s pattern includes annular circumferentially continuous struts (adjacent V-shapes forming a circumferential ring around the perimeter) having an outer diameter equal to the first 
For claim 2, Dolan discloses the contracting step includes radially reducing the stent from its fully expanded state to a substantially smaller dimension state (para. 29) after the removing step (para. 29) to become deliverable through the vascular lumen and subsequently deployable at a desired site (e.g., fig. 1).  For claim 6, the method comprises forming the lattice with individual twisted links in the contracted configuration and removing the twist in the links in the expanded configuration (Globerman fig. 14-17, para. 61).   
For claim 10, Dolan discloses a process of fabricating a stent comprising: forming a lattice arrangement that include a series of struts and openings in a wall of a tubular body (e.g., fig. 4); and providing a collapsed state of the tubular body where the links have a distorted configuration (para. 29, stent is fabricated in the expanded 
Dolan does not specify the method step of forming annular, circumferentially continuous struts having circular outer surfaces having an outer diameter equal to an outer dimension of the tube wall.  Rather, Dolan’s pattern includes annular circumferentially continuous struts (adjacent V-shapes forming a circumferential ring around the perimeter) having an outer diameter equal to the first outer dimension of the tube wall (stent is cut in the expanded state).  Globerman teaches a stent including circumferentially continuous struts having circular outer surfaces having an outer 
For claim 12, the tubular body is collapsible to a reduced dimension for delivery of the stent through an associated body passage (e.g., fig. 1).  For claim 13, the tubular body is expandable to an enlarged dimension for securing the stent in the associated body passage (e.g., para. 4, 22). 
For claim 22, the thin wall tube providing step includes having cylindrical coaxial struts all having the same radial outer surface dimension (Globerman fig. 15).  For claim 23, the thin wall tube providing step further includes interconnecting the coaxial hoops that form a lattice (Globerman, fig. 15).  For claim 24, Globerman teaches forming interconnecting coaxial struts where each strut has an outer surface diameter equal to the outer dimension of the tubular body wall (fig. 15).    

Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al. (Pub. No.: US 2004/0168298) in view of Chang (Pub. No.: US .
The combination of Dolan, Chang, and Globerman is explained supra, however, the combination does not specify the contracting step includes placing the stent in a flexible tube and reducing the dimension the flexible tube in order to contract the stent therein.  Sarac et al. (hereinafter, Sarac) teaches compressing an intraluminal stent (fig. 3-5) by placing the stent in a flexible tube 330 and reducing the dimension of the flexible tube (para. 33) in order to contract the stent therein (para. 33, fig. 5).  It would have been obvious to modify the contracting step of the Dolan method to include compression by placing the stent in a flexible tube and reducing the dimension of the flexible tube as taught by Sarac as an obvious alternate means of compressing a stent for percutaneous implantation.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill at the time the invention was filed. 
For claim 5, Sarac teaches the contracting step further includes placing the stent in a truss structure 330 that when axially stretched (fig. 4), shrinks the stent in an axisymmetric, uniform fashion to its contracted configuration (e.g., para. 27).  For claim 5, Sarac teaches use of sleeve 330 and uniform contraction (para. 27).  For claim 15, Sarac teaches the deforming step includes axisymmetrically reducing the dimension of the tubular body (para. 27). 

Claims 11, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman (Pub. No.: US 2002/0177892) in view of in view of Chang (Pub. No.: US 2007/0073379).
For claim 16, Globerman discloses a process of fabricating a stent comprising: forming a lattice arrangement that include a series of struts and openings in a wall of a tubular body (fig. 14-17, para. 69-74), providing annular, circumferentially continuous struts with circular outer surfaces having an outer diameter equal to an outer dimension of the tubular body wall (fig. 15, 17).  Globerman discloses providing a collapsed state of the tubular body where the links have a distorted configuration (14, 16); and providing an expanded state of the tubular body that is no greater than the wall of the tubular body (figure 15, 17).  In the expanded state all radial outer surfaces of the links lie in an outer perimeter cylindrical surface portion of a virtual, continuous cylinder (fig. 15, 17, para. 61). 
It is unclear which state the Globerman stent is laser cut in (para. 69-74), thus it is unclear whether Globerman’s forming step includes forming annular, circumferentially continuous struts having circular outer surfaces having an outer diameter equal to the first, outer dimension of the tube wall.  This structure corresponds to the expanded configuration seen in figure 15 and 17, however, it is unclear whether the Globerman stent is laser cut in the expanded state.  Chang teaches laser cutting in the fully expanded state (para. 52), thus it would have been obvious to one of ordinary skill in the art to have provided the Globerman stent as laser cut in the fully expanded state, as taught by Chang, as an obvious expedient to manufacture the Globerman stent.  This desirably allows cutting finer details and reduces production costs (Chang, para. 52). 
For claim 11, the lattice arrangement is formed in a tubular body that has a dimension that is the same as the expanded state (Chang, para. 52).  For claim 17, tubular body is collapsible to a reduced dimension for delivery of the stent through an .

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Globerman (Pub. No.: US 2002/0177892) in view of Chang (Pub. No.: US 2007/0073379), further in view of Sarac et al. (Pub. No.: US 2007/0199360).
Globerman in view of Chang is explained supra, however, the combination does not specify the method stems of surrounding the tubular body in a sleeve and reducing a cross-sectional dimension of the sleeve and uniformly deforming the tubular body to the reduced dimension, wherein the deforming step includes axisymmetrically reducing the dimension of the tubular body.  Sarac et al. (hereinafter, Sarac) teaches compressing an intraluminal stent (fig. 3-5) by placing the stent in a flexible sleeve 330 and reducing the dimension of the flexible tube (para. 33) in order to contract the stent therein (para. 33, fig. 5). Sarac teaches the deforming step includes axisymmetrically reducing the dimension of the tubular body (para. 27). It would have been obvious to modify the contracting step of the Globerman and Chang method to include compression by placing the stent in a flexible tube and reducing the dimension of the flexible tube as taught by Sarac as an obvious alternate means of compressing a stent for percutaneous implantation.  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill at the time the invention was filed. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUBA GANESAN/Primary Examiner, Art Unit 3774